DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation ‘a predetermined distance’ already has an antecedent ‘predetermined distance’ claimed in claim 1.  This ‘predetermined distance’ should refer back to the predetermined distance of claim 1 if they are the same distance, or should be claimed as something else if they are different distances.  For the purpose of examination these ‘predetermined distances’ will be interpreted as a different distance, with claim 1 corresponding to the pitch between lasers on the VCSEL array and claim 3 corresponding to the pitch between virtual light sources (D1) at the deflection element as defined in figures 5A and 5B. Claims 4-7 are rejected inasmuch as they depend from claim 3.
Claim 4 is rejected inasmuch as there is no antecedent basis for ‘the predetermined distance between the line light beams’. Furthermore claim 4, is rejected inasmuch as it refers to ‘one distance is different from another distance’.  This is ambiguous inasmuch as there are three distances which could be antecedent.  This predetermined distance between the line light beams seems to be a result of the different distances, i.e. pitch, between the virtual light sources, such that there could be many different virtual light sources and there are different pitches between virtual light source 1 and virtual light sources 2 and between virtual light source 1 or 2 and virtual light source 3. And this requires that there are more than 2 virtual light sources.
Claims 5 and 6 are rejected inasmuch as they depend from claim 4.
These interpretations of claims 3 and 4 seem to serve to clarify claims 5 and 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al. (US 2019/0025409 A1) in view of Raz et al. (US 2017/0234679 A1).
Regarding claim 1, Kawazoe teaches a light source (12, figure 1);
An optical system (16, figure 2 and figure 15) configured to convert light beams from the light emitting element into a linear light beam (L2 figure 2);
A light deflection element (44, figure 2) configured to deflect each of the line light beams (paragraph 0044),
Wherein the line light beam is caused to be incident on the light deflection element such that a longitudinal direction of the light beam is aligned with a direction of a rotation axis of the light deflection element (L2 extends in the horizontal direction  and the rotation axis is in the horizontal direction in figure 2).
Kawazoe does not specify that the light source is a plurality of light emitting elements.
Raz teaches that the light source is a plurality of light emitting elements (22, figure 3) arranged at a predetermined distance (implicit, there must be some distance, i.e. pitch, between the light sources.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kawazoe to use multiple overlapping emitters such as taught in Raz in order to reduce speckle (paragraph 0075).
Regarding claim 2, Kawazoe does not teach that the line light beams overlap with each other into a substantially one light beam on an irradiated surface.
Raz teaches the line light beams overlap with each other into substantially one beam on an irradiated surface (paragraph 0075).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kawazoe to use multiple overlapping emitters such as taught in Raz in order to reduce speckle (paragraph 0075).
Regarding claim 11, Kawazoe does not specify that the laser is a VCSEL laser.
Raz teaches that the light source is a VCSEL laser (paragraph 0072).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the transmitter/scanner of Kawazoe to use a VCSEL laser as taught in Raz because the VCSEL laser is easier to compactly manufacture and align all on one substrate.
Regarding claim 16, Kawazoe teaches a capturing unit configured to capture the line light beam on an irradiated surface (24, 26, figure 2); and
A measurement unit configured to measure a target on the irradiated surface based on image information of the line light beam captured by the capturing unit (figure 19).
Regarding claim 19, Kawazoe teaches a driving assist unit configured to assist driving of the mobile object based on a measurement result by the measurement device (paragraph 0134).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al. (US 2019/0025409 A1) in view of Raz et al. (US 2017/0234679 A1) as applied to claim 16 above, and further in view of Hino et al. (US 2019/0091870 A1).
Regarding claim 17, Kawazoe in view of Raz does not teach that the measurement device is mounted on an articulated robot arm.
Hino teaches the measurement device is mounted on an articulated robot arm (5, figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify he measurement device for use with articulated robot, in order to improve object recognition of the robot.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al. (US 2019/0025409 A1) in view of Raz et al. (US 2017/0234679 A1) as applied to claim 16 above, and further in view of Ramian et al. (US 2020/0106769 A1).
Regarding claim 18, Kawazoe in view of Raz does not specify that the measurement device is used as an authenticator.
Ramian teaches a laser scanning device used as an authenticator (paragraph 0024, 0061).
It would have been obvious to a person  having ordinary skill in the art at the time the invention was made to modify the scanner of Kawazoe in view of Raz to use as a user authentication device as taught in Ramian in order to improve the accuracy of the user recognition.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawazoe et al. (US 2019/0025409 A1) in view of Raz et al. (US 2017/0234679 A1) as applied to claim 16 above, and further in view of Brown et al. (US 2018/0304661 A1).
Regarding claim 20, Kawazoe in view of Raz does not specify that the device is a shaping device having a head configured to form a product based on a measurement result by the measurement device.
Brown teaches a head configured to form a product based on a measurement result by the measurement device (paragraph 0141).
It would have been obvious to a person  having ordinary skill in the art at the time the invention was made to modify the scanner of Kawazoe in view of Raz for use with a product formation apparatus as taught by Brown in order to improve the accuracy of the laser scanning detector, and thus the inscribing.
Allowable Subject Matter
Claims 8-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, prior art does not teach the optical system focuses the line light beams in the longitudinal direction at or near the light deflection element and causes the line light beams to be incident on the light deflection element at a predetermined distance (i.e. as virtual light source images with a certain pitch).  Claims 4-7 contain allowable subject matter at least inasmuch as they depend from claim 3.
Regarding claim 8, prior art does not teach wherein, with respect to a longitudinal direction and a widthwise direction of a line light beam on an irradiated surface, a width of the line light beam incident on the light deflection element is longer in the widthwise direction than in the longitudinal direction.
Regarding claim 9, prior art does not teach that a mirror surface of the light deflection element is sized such that a side of the mirror surface corresponding to a widthwise direction of each line light beam on an irradiated surface incident on the mirror surface is longer than a side of the mirror surface corresponding to a longitudinal direction of the line light beam.
Regarding claim 10, prior art generally teaches the use of a microlens array for shaping the plurality of light emitting elements however this does not seem compatible with the teaching of the secondary reference (Raz).
Regarding claim 12, prior art teaches the use of different wavelengths to reduce speckle used in an image projection laser device, however this is not seen as analogous to the type of laser scanning device used in Kawazoe in view of Raz.
Claims 13-15 contain allowable subject matter at least inasmuch as they depend from claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	6/11/2022